/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 05/09/2022 have been entered. Claims 1-22 are currently pending. Applicant’s amendments are sufficient to overcome each and every 112(b) rejection set forth in the Non-Final Office Action dated 11/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second inlet port” and “the second outlet port” in the amended section however it is unclear to the Examiner which new ports these are referring back to due to improper antecedent basis. For examination purposes, “the second inlet port” and “the second outlet port” will be treated as “the second inlet valve” and “the second outlet valve”.  Claims 14-19 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5718569 (Holst hereinafter).
Regarding claim 1, Holst’s teaches a cassette pump utilizing a disposable cassette (Part 12 Figure 1) that discloses a body having a sealed top side (Figure 3 Part 152 is a molded body sealing all but one side), an open bottom side (Opening where plungers 122 and 128 enter the cassette), an inlet port disposed on a first end (Figure 1 Part 16) and an outlet port disposed on a second end (Figure 1 Part 18); a first pumping chamber (Part 82 Figure 2) disposed within the open bottom side between a first inlet valve (Part 70) and a first outlet valve (Part 86); a second pumping chamber (Part 84) a second pumping chamber disposed within the open bottom side between a second inlet valve (Part 76) and a second outlet valve (Part 92), wherein the first and second pumping chambers are positioned in parallel with each other (Figure 2 shows the two chambers in parallel); and a multi-laminate membrane adhered to and sealing the open bottom side defining a fluid path between the inlet port and the outlet port (Part 150 as seen in Figures 8 and 9); a chassis configured for removable attachment to the disposable cassette (Figure 1 Part 10 paired with Column 4 Line 65 through Column 5 Line 1); a motor disposed within a length of the chassis and positioned in parallel to the flow path (Figure 1 Part 26); a camshaft disposed adjacent to and in mechanical communication with the motor (Figure 1 Parts 30/32), wherein the camshaft comprises a plurality of lobes disposed along a length thereof (Valve Cams 30); a first finger arm drive hingedly attached to the chassis and positioned parallel (Part 120 is Parallel to the axis of 32 which is in line with motor 26) to the motor (Figure 3 Part 120 with Part 122 is hinged by Part 116), wherein a bottom portion of the first finger arm drive is in mechanical communication with the camshaft (Figure 3 Part 110 connects 120 to Part 112 to part 50); a second finger drive arm hingedly attached to the chassis and positioned opposing the first finger drive arm (Part 126 paired with Part 128 is hinged at Part 116 and opposite to Parts 120 paired with Part 122), wherein a bottom portion of the second finger drive arm is in mechanical communication with the camshaft (Figure 3 Part 110 connects 126 to Part 112 to Part 50), and wherein the first and second finger drive arms are 180° out of phase with each other (Figure 3 shows the two plungers [the equivalent first and second finger drive arms] 180° out of phase); and a plurality of valve arms hingedly attached to the chassis (Figure 13 shows the valve arm 36 [Column 10 Lines 1-63 make it clear that structure is replicated for each valve] connected part 200 through pivot 116), wherein a lower portion of each valve arm is in mechanical communication with one of the plurality of lobes on the camshaft (Part 36 to Part 200 to Part 34a to Part 30a) and an upper portion of each valve arm is configured to respectively actuate each of the first and second inlet valves and the first and second outlet valves (Part 36 has an opposite end that actuates the membrane 150 at each valve 70/86/76/92).
Regarding claim 2, Holst’s teachings are described above in claim 1 where Holst further discloses that the camshaft comprises an inlet valve lobe and an outlet valve lobe, each disposed at opposite ends of the camshaft and 180° out of phase from each other. (Figure 1 shows valves 36 and 42 on opposites sides of the cam shaft and Column 10 Lines 45-56 describes the phase of the valves)
Regarding claim 5, Holst’s modified teachings are described above in claim 1 where Holst further discloses that an inner surface of the first and second pumping chambers is angled in accordance with a range of motion of each of the first and second pumping finger face plates. Figure 3 shows that the membrane deforms to the plungers and that the inner surface of the pumping chambers are angled.
Regarding Claim 12, Holst’s modified teachings are described above in claim 1 where Holst further discloses that the inlet port (Figure 1 Part 16) is configured for fluid communication with a fluid reservoir and the outlet port (Figure 1 Part 18) is configured for attachment to downstream supply tubing for intravenous administration of the fluid to a subject.
Regarding claim 13, Holst teaches a cassette pump utilizing a disposable cassette (Part 12 Figure 1) that discloses a body having a sealed top side (Figure 3 Part 152 is a molded body sealing all but one side), an open bottom side (Opening where plungers 122 and 128 enter the cassette), an inlet port disposed on a first end (Figure 1 Part 16) and an outlet port disposed on a second end (Figure 1 Part 18); a first pumping chamber (Part 82 Figure 2) disposed within the open bottom side between a first inlet valve (Part 70) and a first outlet valve (Part 86); a second pumping chamber (Part 84) a second pumping chamber disposed within the open bottom side between a second inlet valve (Part 76) and a second outlet valve (Part 92), wherein the first and second pumping chambers are positioned in parallel with each other (Figure 2 shows the two chambers in parallel); and a first fluid path extending from the first inlet valve to the first outlet valve is symmetric to a second fluid extending from the second inlet port to the second outlet port (Figure 2 shows symmetrical paths from inlet valve 70 to 82 to outlet valve 86 and the second path of inlet valve 76 to 84 to outlet valve 92); and a multi-laminate membrane adhered to and sealing the open bottom side defining a fluid path between the inlet port and the outlet port (Part 150 as seen in Figures 8 and 9).
Regarding claim 14, Holst’s teachings are described above in claim 13 while further disclosing an inner surface of the first and second pumping chambers is angled in accordance with a range of motion of pumping finger face plates of a pumping mechanism. Figure 3 shows that the membrane deforms to the plungers and that the inner surface of the pumping chambers are angled.
Regarding claim 18, Holst’s teachings are described above in claim 13 while further disclosing that each of the first inlet valve, second inlet valve, first outlet valve, and second outlet valve are independently operable. Figure 1 when paired with Column 10 Lines 45-63 allow for each valve to be independently operable by their cams.
Regarding claim 19, Holst’s teachings are described above in claim 13 while further disclosing that the inlet port (Figure 1 Part 16) is configured for fluid communication with a fluid reservoir and the outlet port (Figure 1 Part 18) is configured for attachment to downstream supply tubing for intravenous administration of the fluid to a subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5718569 (Holst) in view of US 2010/0022494 (Kirkpatrick hereinafter)
Regarding claim 3, Holst’s teachings are described above in claim 1 where Holst further discloses that the plurality of valve arms comprises a first (Part 36) and second (Part 38) inlet valve arm, and a first (Part 40) and second (Part 42) outlet valve arm. 
Holst’s modified teachings are silent with respect to the first inlet valve and second outlet valve arms are configured to actuate the respective valves simultaneously, and wherein the second inlet valve and first outlet valve arms are configured to actuate the respective valves simultaneously. 
However, Kirkpatrick teaches a disposable cassette having a parallel flow path that discloses the first inlet valve and second outlet valve arms are configured to actuate the respective valves simultaneously, and wherein the second inlet valve and first outlet valve arms are configured to actuate the respective valves simultaneously. Kirkpatrick shows in Figures 7A/B shows the inlet and outlet valves out of phase on each side.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the valve of arms of Holst with the teachings of Kirkpatrick to simultaneously actuate the second inlet and the first outlet valves, and the first inlet and second outlet valves to allow for a steady stream of fluid to be provided to the patient. This will allow for a more controlled stream to be used while minimizing the chance of air entering the system.
Regarding claim 4, Holst’s teachings are described above in claim 1 where Holst further discloses that the plurality of lobes comprises a main lobe configured to actuate each of the first and second finger drive arms (Part 32 has an offset where Part 50 connects), a first valve lobe, and a second valve lobe (Part 30 contains multiple lobes). 
Holst is silent with respect to the first valve lobe is configured to actuate the valve arms corresponding to the first and second inlet valves, and the second valve lobe is configured to actuate the valve arms corresponding to the first and second outlet valves. 
However, Kirkpatrick teaches a disposable cassette pump that discloses the use of a first and second lobes such that the first valve lobe is configured to actuate the valve arms corresponding to the first (Part 56A-L) and second (Part 56A-R) inlet valves, and the second valve lobe is configured to actuate the valve arms corresponding to the first (Part 56C-L) and second (Part 56C-R) outlet valves. Figures 7A/B show occluders and Kirkpatrick in paragraphs 30, 29, and 27 track the structure of Figures 7A/B all the way back to Figure 3 where a cam shaft is shown to provide an actuating force. This leads to the valves being actuated by a single lobe between the two valves, i.e. parts 56A-L/56A-R are actuated by a single cam lobe and parts 56C-L/56C-R are actuated by a single cam lobe.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the four valve lobes of Holst with the pair of valve lobes of Kirkpatrick to reduce the number of parts needed to assemble the pumping unit. Additionally, this will reduce the number of moving parts in the pump.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5718569 (Holst) in view of US 2007/0278155 (Lo hereinafter)
Regarding claim 6, Holst’s teachings are described above in claim 1 but are silent with respect to the multi-laminate membrane is a thin film paramagnetic membrane or a conductive membrane.
However, Lo teaches a medical fluid pump that discloses that a multi-laminate membrane is a thin film paramagnetic membrane or a conductive membrane. (Figures 26A/B Parts 74d and 74e)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the membrane of Holst with the teachings of Lo to minimize the membrane thickness and to ensure a connection between the membrane and the finger drive arms. 
Regarding claim 7, Holst’s modified teachings are described above in claim 6 where Lo further discloses that the thin film multi-laminate membrane comprises a first layer configured to adhere to the open bottom side of the body (Figures 26A/B Part 74de), a second layer configured to be paramagnetic and electrically conductive (Part 252), and a third layer configured to resist abrasion (Part 74d), wherein the first, second, and third layers are laminated as a single membrane. (¶157)
Regarding claim 15, Holst’s teachings are described above in claim 13 but are silent with respect that the multi-laminate membrane is a thin film paramagnetic membrane.
However, Lo teaches a medical fluid pump that discloses that a multi-laminate membrane is a thin film paramagnetic membrane or a conductive membrane. (Figures 26A/B Parts 74d and 74e)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the membrane of Holst with the teachings of Lo to minimize the membrane thickness and to ensure a connection between the membrane and the finger drive arms. 
Regarding claim 16, Holst’s modified teachings are described above in claim 15 where Lo further discloses that the thin film multi-laminate membrane comprises a first layer configured to adhere to the open bottom side of the body (Figures 26A/B Part 74de), a second layer configured to hold a static charge and be attracted by a magnetic field (Part 252), and a third layer configured to resist abrasion (Part 74d), wherein the first, second, and third layers are laminated as a single membrane. (¶157)
Claims 8-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5718569 (Holst) in view of US 5055001 (Natwick hereinafter).
Regarding claim 8, Holst’s teachings are described above in claim 1 but are silent with respect to a plurality of strain gauges disposed on the pumping mechanism and configured to monitor fluid pressure within the first and second pumping chambers.
However, Natwick teaches a pumping mechanism that discloses that a plurality of strain gauges disposed on the pumping mechanism and configured to monitor fluid pressure within the first and second pumping chambers. (Strain gauges 198, 200, and 208 in Figure 4 and Column 13 Line 30 though Column 14 Line 6)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the disclosure of Holst with the teachings of Natwick to utilize strain gauges to monitor the pressure of the fluid being pumped and check for deficiencies. The strain gauges of Natwick will provide this data and ensure that the pump of Kirkpatrick performs as designed. 
Regarding claim 9, Holst’s modified teachings are described above in claim 8 where Natwick further discloses that the plurality of strain gauges comprises a first and a second strain gauge (Parts 200 and 208 Figure 4 reside on equivalent structures) disposed on one of the first and second finger drive arms.
Regarding claim 10, Holst’s modified teachings are described above in claim 8 where Natwick further discloses that the plurality of strain gauges comprises a first and a second strain gauge (Parts 200 and 208 Figure 4) The teachings of claim 8 are silent with respect to the first and second strain gauge disposed on a surface of one of the first and second pumping finger drive arms in contact with the multi-laminate membrane.
However, it would have been obvious to one having ordinary skill in the art to dispose the first and second strain gauge on a surface of one of the first and second pumping finger drive arms in contact with the multi-laminate membrane, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application (in Paragraphs 11, 17, 61, 63, and 64) applicant has not disclosed any criticality for the claimed inventions.
Regarding claim 11, Holst’s modified teachings are described above in claim 10 but are silent with respect that the first and second strain gauges are disposed on the surface opposite to the magnetic attachment to the multi-laminate membrane.
However, it would have been obvious to one having ordinary skill in the art to dispose the first and second strain gauges on the surface opposite to the magnetic attachment to the multi-laminate membrane, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application (in Paragraphs 11, 17, 61, 63, and 64) applicant has not disclosed any criticality for the claimed inventions.
Regarding claim 20, Holst teaches a chassis configured for removable attachment to the disposable cassette (Figure 1 Part 10 paired with Column 4 Line 65 through Column 5 Line 1); a motor disposed within a length of the chassis and positioned in parallel to the flow path (Figure 1 Part 26); a camshaft disposed adjacent to and in mechanical communication with the motor (Figure 1 Parts 30/32), wherein the camshaft comprises a plurality of lobes disposed along a length thereof (Valve Cams 30); a first finger arm drive hingedly attached to the chassis and positioned parallel (Part 120 is Parallel to the axis of 32 which is in line with motor 26) to the motor (Figure 3 Part 120 with Part 122 is hinged by Part 116), wherein a bottom portion of the first finger arm drive is in mechanical communication with the camshaft (Figure 3 Part 110 connects 120 to Part 112 to part 50); a second finger drive arm hingedly attached to the chassis and positioned opposing the first finger drive arm (Part 126 paired with Part 128 is hinged at Part 116 and opposite to Parts 120 paired with Part 122), wherein a bottom portion of the second finger drive arm is in mechanical communication with the camshaft (Figure 3 Part 110 connects 126 to Part 112 to Part 50), and wherein the first and second finger drive arms are 180° out of phase with each other (Figure 3 shows the two plungers [the equivalent first and second finger drive arms] 180° out of phase); and a plurality of valve arms hingedly attached to the chassis (Figure 13 shows the valve arm 36 [Column 10 Lines 1-63 make it clear that structure is replicated for each valve] connected part 200 through pivot 116), wherein a lower portion of each valve arm is in mechanical communication with one of the plurality of lobes on the camshaft (Part 36 to Part 200 to Part 34a to Part 30a) and an upper portion of each valve arm is configured to respectively actuate each of the first and second inlet valves and the first and second outlet valves (Part 36 has an opposite end that actuates the membrane 150 at each valve 70/86/76/92).
Holst is silent with respect to a plurality of strain gauges disposed on a surface of each of the first and second pumping finger drive arms in contact with the multi-laminate membrane and configured to monitor fluid pressure within first and second pumping chambers of the disposable cassette when attached thereto.
However, Natwick teaches a pumping mechanism that discloses a plurality of strain gauges configured to monitor fluid pressure within first and second pumping chambers of the disposable cassette when attached thereto. (Strain gauges 200 and 208, Figure 4, Column 13 Line 30 though Column 14 Line 6) 
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the disclosure of Holst with the strain gauges of Natwick to monitor the pressure of the system to will allow for monitoring of the system and add a safety measure to prevent the system from failing. 
Regarding claim 21, Holst’s modified teachings are described above in claim 20 where Natwick further discloses that the plurality of strain gauges comprises a first and a second strain gauge (Parts 200 and 208, Figure 4) each being placed on one of the surface of a respective pumping finger.
Regarding claim 22, Holst’s modified teachings are described above in claim 21 but are silent with respect that the first and second strain gauges are disposed on the surface opposite to the attachment to the multi-laminate membrane of the disposable cassette when attached hereto.
However, it would have been obvious to one having ordinary skill in the art to dispose the first and second strain gauges (of Natwick) on the surface opposite to the attachment to the multi-laminate membrane of the disposable cassette when attached hereto, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application (in Paragraphs 11, 17, 61, 63, and 64) applicant has not disclosed any criticality for the claimed inventions.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US  5718569 (Holst) in view of US 2005/0209563 (Hopping hereinafter).
Regarding claim 17, Holst’s teachings are described above in claim 13 but are silent with respect that the multi-laminate membrane is ultrasonically welded, heat-sealed, or solvent-bonded to the open end of the body.
However, Hopping teaches a medical fluid pump that discloses that the multi-laminate membrane is ultrasonically welded, heat-sealed, or solvent-bonded to the open end of the body. (¶ 164 discloses ultrasonic welding between the membrane and body)
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the membrane seal of Holst with the teachings of Hopping to use ultrasonic welding to create a hermetic seal which will prevent leaks from forming between the membrane and the body.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 and 20-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 16-18 of prior U.S. Patent No. US 9714650. This is a statutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
The arguments regarding claim 13 have been reviewed but are not found to be persuasive. 
Applicant argues that the amendments to make the two fluid passages between their respective inlet and outlet valves are symmetric has been reviewed. Figure 2 of Host allows for a line of symmetry between the chambers 84 and 84 such that the first passage from valve 70 to chamber 82 to valve 86 and the second passage from valve 76 to chamber 84 to valve 92 are symmetrical to each other. Applicant appears to want the symmetrical structure of their Figure 4c which shows the entire cassette feature the symmetrical body. Applicant is advised to further clarify their claim language to reflect this. 
The argument that the Holst reference fails to disclose a multi laminate membrane has been reviewed but it is broadly seen that the membrane as disclosed by Holst is made of multiple components and seen as a multi laminate membrane.
The argument that the prior art of record does not teach hinged plates has been reviewed and Applicant is correct that the Holst reference fails to disclose the use of hinged plates. However, the claim language does not require hinged plates and therefore their argument is valid but not applicable to claim 13. 
The arguments regarding claim 14 have been reviewed but are not found to be persuasive. 
Applicant’s arguments regarding the same issues as claim 13 are discussed above in the Response to Arguments for claim 13. 
Applicant’s argument regarding the side walls not being angled has been reviewed and are found to not be persuasive. The side walls of Holst are deformable and will feature angled side walls are any instance of operation. Applicant appears to be looking for side walls that are solid and rotated about a fixed point to create the pumping action. If Applicant were to introduce further clarifying language the rejection of record would appear to be overcome. 
The arguments regarding claim 18 have been reviewed but are not found to be persuasive.
Applicant’s arguments regarding the same issues as claim 13 are discussed above in the Response to Arguments for claim 13.
Applicant’s argument regarding the valve operation has been reviewed but not found to be persuasive. The claim language requires all the valves to be independently operated and in Figure 1 of Holst clearly shows each inlet valve and outlet valve with independent operating rods (36/38/40/42). Applicant also correctly points this out in their remarks. Applicant further argues that the efficiency/operation practice of Holst is not desirable relative to the immediate invention. These statements may or may not have credence but the claim language of 18 do not require any further structure than “wherein each of the first inlet valve, second inlet valve, first outlet valve, and second outlet valve are independently operable.” For at least these reasons, Applicant’s arguments are not found to be persuasive. 
The arguments regarding claim 19 have been reviewed but are not found to be persuasive.
Applicant’s arguments regarding the same issues as claim 13 are discussed above in the Response to Arguments for claim 13.
Applicant’s argument regarding the issue of Holst’s cassette inlet and outlet being on the top resulting “in a real problem” have been reviewed and are not found to be persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The arguments regarding claim 1 have been reviewed but are not found to be persuasive.
Applicant’s argument regarding the parallel structure of their immediate invention being different from the prior art of record in Holst has been reviewed but is not found to be persuasive. The claims as presented are broad regarding how the pumping chambers are in parallel with each other. The Holst reference in Figure 2 clearly shows 82 and 84 being in a parallel relationship with each other. Applicant appears to be changing the definition of the chambers to include the pistons however, the art as presented in the prior rejection shows Holst’s chambers as 82 and 84. Applicant’s attempt to include the piston would preclude their own device from reading on the claims given that their motive source is below their pump cassette and seen as orating orthogonal to the fluid flow. For at least these reasons, the argument of the pumping chambers failing to be parallel is found to not be persuasive. 
The argument that the Holst reference fails to disclose a multi laminate membrane has been reviewed but it is broadly seen that the membrane as disclosed by Holst is made of multiple components and seen as a multi laminate membrane
The argument that argument that the disposable cassette of Holst is not disposable has been considered but not found to be persuasive. Holst in their abstract and in Column 4 Line 65 to Column 5 Line 1 explicitly describes the cassette 12 as disposable. Furthermore, in a broad sense, any removable and replaceable body can be seen as disposable. For at least these reasons, the argument regarding Holst failing to disclose a disposable cassette has not been found persuasive. 
Applicant’s argument that the motor is not parallel to the fluid flow path has been reviewed and is found to not be persuasive. Figures 2 and 3 of Holst shows the fluid path through 82 and 84 traveling from out of the page to into the page of Figure 3 and the rotation axis of the cam/motor at 154 is also travelling in that direction. This shows that the motor/cam and the fluid flow are parallel. For at least this reason, the argument regarding the motor and fluid path not being parallel is not found to be persuasive. 
Applicant’s argument regarding the operation of the motor and cams with the pump has been reviewed but not found to be persuasive. Applicant states that the type of motion is different from the pump of Holst to the immediate invention. The style of motion shown in Figure 3 of Holst will be linear in the same manner as the immediate invention. Applicant further describes the differences of the membrane of Holst and the membrane of their invention where theirs in hingedly attached this claim language is not present in claim 1 and therefore not taken into consideration. For at least these reasons, Applicant’s arguments are not found persuasive. 
The arguments regarding the Owens reference are moot due to the removal of said reference. 
The arguments regarding claim 2 have been reviewed but are not found to be persuasive.
Applicant’s arguments that the Holst reference fails to disclose the inlet valve lobe and the outlet valve lob on opposite ends of the camshaft and 180 degrees out of phase has been reviewed but are not found to be persuasive. Holst in Figures 1, 12, and 13 shows the valve follower set up for each valve (36/38/40/42) and from Figures 1 and interpreting Figure 2, the inlet valves will be on the opposite side of the outlet valves. When pumping it is well known that the inlet valves and outlet valves to be placed 180 degrees out of phase to prohibit backflow during operation. For at least these reasons, Applicant’s arguments are not found to be persuasive. 
The arguments regarding claim 5 have been reviewed but are not found to be persuasive.
Applicant’s argument regarding the side walls not being angled has been reviewed and are found to not be persuasive. The side walls of Holst are deformable and will feature angled side walls are any instance of operation. Applicant appears to be looking for side walls that are solid and rotated about a fixed point to create the pumping action. If Applicant were to introduce further clarifying language the rejection of record would appear to be overcome
The arguments regarding claim 3 have been reviewed but are not found to be persuasive.
Applicant’s arguments regarding the operation of the valves of Holst and Kirkpatrick have been reviewed but are not found to be persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments regarding the Kirkpatrick reference has a whole have been considered but are not found to be persuasive. Applicant’s cites that the Kirkpatrick reference has floating valve arms in space but one of ordinary skill would understand that the valve arms must be connecting to an oscillatory device. Furthermore, Applicant is ignoring that the claim is directed to structural components and is arguing the operation of the device outside of the basic use of valve connecting arms. The arguments regarding use may or may not be valid but are not pertinent to the structure of the claimed subject matter in claim 3. For at least these reason, Applicant’s arguments are not found to be persuasive. 
Applicant’s arguments regarding Kirkpatrick failing to disclose any examples, hardware, or pumping fingers has been reviewed but found to not be persuasive. Kirkpatrick is clearly directed at the actuation of valves as shown in Figures 3, 5A-7B and ¶ 28-31. For at least this reason, Applicant’s argument is not found to be persuasive. 
The arguments regarding claim 4 have been reviewed but are not found to be persuasive.
Applicant’s arguments regarding the Kirkpatrick reference is inadequate has been reviewed and found to not be persuasive. The Figures shown in Kirkpatrick are sufficient for one of ordinary skill in the art to interpret how they would interact with a motive source as shown in the primary preference of Holst. The Holst reference and Kirkpatrick references are within the same field and the use of the specific valving structure of Kirkpatrick with Holst’s cams would be well within one of ordinary skill in the art’s technical knowledge. For at least these reasons, Applicant’s arguments are not found to be persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments regarding claims 6 and 7 have been reviewed but are not found to be persuasive.
In response to applicant's argument that the Lo reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Holst reference teaches a cassette with a flexing side for pumping a liquid while the Lo reference also teaches a body with a flexible side for pumping a liquid. Additionally, both of these pumps are within the medical fields as opposed to distinct fields. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments regarding claims 8-11 and 20-22 have been reviewed but are not found to be persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments regarding the double patenting rejection has been reviewed but is not found to be persuasive. Applicant has removed language from the rejected claims however, the cited reference of US 9714650 still teaches each every limitation set forth the instant application as outlined above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746